IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00281-CV

      IN THE INTEREST OF A.S., J.S., A.S., AND D.S., CHILDREN


                          From the County Court at Law
                              Bosque County, Texas
                             Trial Court No. CV15247


                                       ORDER


       The reporter’s record in this appeal was due September 2, 2016. After receiving a

notice from this Court advising that the reporter’s record was late, the reporter requested

an extension of time until September 27, 2016 to file the reporter’s record. The extension

was granted. The reporter has now filed another request for an extension of time until

November 21, 2016 to file the reporter’s record in this appeal. The reporter asserts that

he has been serving as Deputy Official Reporter in several counties and currently has two

appeals in criminal cases that he has been working on as well as this case.

       The reporter’s request is granted. However, the reporter is advised that this is an

appeal involving the termination of parental rights which is accelerated and takes
precedence over criminal cases. See TEX. R. APP. P. 28.4(a)(1); TEX. FAM. CODE ANN. §

109.002(a); TEX. R. JUD. ADMIN. 6.2. Further extensions are unlikely.



                                                     PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed November 16, 2016




In the Interest of A.S., J.S., A.S., and D.S., Children                        Page 2